Exhibit 5.1 Fulbright & Jaworski L.L.P. A Registered Limited Liability Partnership 2200 Ross Avenue, Suite 2800 Dallas, Texas75201-2784 www.Fulbright.com December 11, 2009 Magnum Hunter Resources Corporation 777 Post Oak Boulevard, Suite 910 Houston, Texas 77056 Re:Registration of Securities of Magnum Hunter Resources Corporation. Ladies and Gentlemen: At your request, we have examined the Registration Statement (the “Registration Statement”) on Form S-3 (File No. 333-161937) of Magnum Hunter Resources
